Citation Nr: 0005170	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 30 percent 
for left eye aphakia secondary to penetrating intraocular 
foreign body with traumatic cataract, lysis of synechia and 
corneal adhesion.

3.  Entitlement to an initial compensable evaluation for 
chronic bilateral ingrown nail of the great toes and second 
left toenail with onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel

INTRODUCTION

The veteran had active service from  May 1974 to May 1994.

This appeal arises from a June 1997 rating decision in which 
the RO denied entitlement to service connection for bilateral 
hearing loss and granted service connection for left eye 
aphakia, rated at 30 percent, and chronic bilateral ingrown 
nails of the great toes and second left toenail with 
onychomycosis, rated as noncompensably disabling.  


FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran 
currently has bilateral hearing loss, which is recognized as 
a disability by VA regulation.

2.  Regarding the increased rating claims, all evidence 
necessary for an equitable disposition of the veteran's 
claims has been obtained.  The duty to assist has been 
fulfilled.

3.  The veteran's left eye aphakia is manifested by 
uncorrected near visual acuity to 20/400 without evidence of 
diplopia or visual field deficit.  The veteran's current 
rating is the maximum schedular rating for blindness in one 
eye, without anatomical loss or a serious cosmetic defect, 
when service connection is not in effect for the other eye.  

4.  The veteran's chronic bilateral ingrown nails of the 
great toes and second left toenail with onychomycosis is 
manifested by deformity of each nail due to onychomycosis 
with inflammation erythema of the left great toe due to 
chronic irritation.  The disability is productive of moderate 
impairment and no more.

5.  The veteran's disabilities are not characterized by 
unusual or exceptional disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria required for an initial rating in excess of 
30 percent for left eye aphakia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.84a, 
Diagnostic Code 6029 (1999).

3.  The criteria required for an initial rating to 10 percent 
for chronic bilateral ingrown nail of the great toes and 
second left toenail and onychomycosis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 
Part 4, Diagnostic Codes 5284, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for bilateral hearing 
loss.  Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a chronic disease, 
including sensorineural hearing loss, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Nonetheless, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).

Well-grounded claims

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veteran's claims for service connection is whether the 
claims are well grounded pursuant to 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is an 
objective one which explores the likelihood of prevailing on 
the claim under the applicable law and regulations.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence.  38 U.S.C.A. § 5107(a); 
Tirpak, supra.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In the alternative, there must be evidence that 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
For the purposes of determining well groundedness, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); Justus v. Principi, 
3 Vet. App. 510 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).

Analysis

In this case review of the evidence shows that the veteran's 
claim is not well grounded.  The medical evidence fails to 
show that a current diagnosis of bilateral hearing loss has 
been made.

The Board acknowledges that service medical records show on 
periodic examination in May 1984, hearing loss since 1983 due 
to occupation in hazardous noise area was noted, and at that 
time, audiometric findings showed that the veteran's puretone 
threshold levels ranged from 15 to 30 decibels on the right 
and 5 to 25 decibels of the left for the frequencies between 
500 and 4000 Hertz, respectively.  On periodic examination in 
February 1990, puretone threshold levels on the right ranged 
from 10 to 35 decibels and from 10 to 25 decibels on the 
left. It is also acknowledged that on examination in March 
1993 the veteran indicated that he had hearing loss because 
he had difficulty with hearing over the phone.  Audiometry 
findings also showed puretone levels to 10, 15, 30, 35, and 
35 decibels on the left and 10, 5, 10, 10, 10, and 15 
decibels on the right, for the frequencies ranging from 500 
to 3000 Hertz, respectively.  Additionally, in a March 1993 
statement, the Hearing Conservation Program identified a 
change in the veteran's hearing when compared to his last 
baseline test.  

However, in spite of the veteran's assertions of experiencing 
progressive bilateral hearing loss since 1991 and being 
exposed to excessive noise from aircraft, air tools, and shop 
equipment while in service, audiometry findings on VA 
examination in May 1997 fail to show that he currently has 
bilateral hearing loss, which is recognized as disability by 
VA regulation.  Audiometric test results show pure tone 
threshold levels to 10, 10, 20, 25, and 25 decibels on the 
right and 15, 15, 10, 20, and 20 decibels on the left for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The puretone average on the right was 20 and 
16 on the left.  Speech recognition was 100, bilaterally.  
The examiner noted that the best estimate of the veteran's 
organic hearing sensitivity was hearing within normal limits 
by VA standards, bilaterally.  

As shown above, in spite of the veteran's contentions of 
having bilateral hearing loss, the recent medical evidence 
fails to show that a diagnosis of hearing loss has been made.  
For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Here, the veteran's hearing is within normal 
limits by VA standards.  Accordingly, his claim is not well 
grounded.  Gilpin v. West, 155 F.3d 1353 (1998); Rabideau, 
supra; see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, although the Board acknowledges the veteran's 
in-service findings, which are indicative of hearing loss, 
see Hensley, supra, and his current complaints of hearing 
loss, it is noted that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" is 
required.  Grottveit at 93.  In this case, such evidence is 
not present.  Here, the veteran's statements and contentions 
represent the only evidence of record suggesting that he has 
bilateral hearing loss, as recognized by VA standards.  
Because the veteran is not competent to render such diagnoses 
and etiologically relate those diagnoses to service, his 
claim is not well grounded.  Espiritu, supra.

In this case the duty to inform as mandated in Robinette v. 
Brown, 8 Vet. App. 69 (1995) and 38 U.S.C.A. § 5103(a) (West 
1991) has been discharged.  In the June 1998 statement of the 
case, the veteran was adequately apprised of what evidence 
was required to establish a well-grounded claim and of what 
evidence was necessary to complete his case.  Robinette, 
supra.  Such evidence however has not submitted.  In 
addition, there does not appear to be any pertinent 
outstanding evidence of which VA is on notice; thus, there is 
no duty to assist.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159.  The 
veteran's claim is denied.

Increased Ratings

As noted above, in June 1997, the RO granted service 
connection for left eye aphakia, rated at 30 percent, and 
chronic bilateral ingrown nails of the great toes and second 
left toenail and onychomycosis, evaluated at 0 percent.  The 
veteran appealed therefrom.  Accordingly, the veteran was 
awarded service connection for a disability and he appealed 
that original rating.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also AB 
v. Brown, 6 Vet. App. 35 (1993).  The VA, therefore, has a 
duty to assist.  38 U.S.C.A. § 5107(a).  Upon reviewing the 
record, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal and adequately developed.  Id. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Left eye aphakia

The veteran asserts that he is entitled to an increased 
rating for left eye aphakia because he is unable to wear soft 
contact lens and the disability affects his depth perception.  

The Rating Schedule provides that loss of use or blindness of 
one eye, having only light perception, will be held to exist 
when there is inability to recognize test letters at 1 foot 
(.30m.) and when further examination of the eyes reveals that 
perception of objects, hand movements or counting fingers 
cannot be accomplished at 3 feet (.91m.), lesser extents of 
visions, particularly perception of objects, hand movements, 
or counting fingers at distances less than 3 feet (.91 m.), 
being considered of negligible utility.  38 C.F.R. § 4.79 
(1999).

Traumatic cataract which is preoperative is rated on 
impairment of vision, and on impairment of vision and aphakia 
when the disorder is postoperative.  38 C.F.R. § 4.84a, 
Diagnostic Code 6027 (1999).  For bilateral or unilateral 
aphakia a minimum 30 percent rating is applied not to be 
combined with any other rating for impaired vision, and when 
only one eye is aphakic, the eye having poorer corrected 
visual acuity, if also service-connected, will be rated on 
the basis of its acuity without correction.  When both eyes 
are aphakic, both will be rated on corrected vision.  The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, however, not 
better than 20/70 (6/21).  The combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6029.

Unhealed eye injuries in chronic form are rated from 10 
percent to 100 percent based on impairment of visual acuity 
or field loss, pain, rest requirements or episodic incapacity 
combining an additional 10 percent rating during continuous 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009 
(1999).

Blindness in one eye, having only light perception, is 30 
percent disabling, if visual acuity in the other eye is 20/40 
(6/12).  Blindness in one eye, having only light perception, 
is 40 percent disabling, if visual acuity in the other eye is 
20/50 (6/15) or if there is an anatomical loss of the eye and 
visual acuity in the other eye is 20/40.  Blindness in one 
eye, having only light perception, is 50 percent disabling, 
if visual acuity in the other eye is 20/70 (6/21).  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6066, 6069, 6070 (1999).

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80 (1999).  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1999).

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a)(1) (1999).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. § 
3.383(a).  38 C.F.R. § 4.78 (1999).

In this case the service medical records show that on 
entrance examination in April 1974 visual acuity of the right 
and left eye was 20/20.  In July 1976, the veteran sustained 
a penetrating foreign body of the left eye with a corneal 
laceration.  The veteran thereafter noticed a sudden decrease 
in visual acuity and mild foreign body sensation.  On 
hospital admission, the veteran's visual acuity was 20/40 
with a pinhole in the left eye and 20/20 of the right eye.  
The right eye was entirely within normal limits.  For the 
left eye, findings showed moderate ejection, although the 
pupils were reactive and extraocular motility was within 
normal limits with orthophoria.  Slight lamp examination 
revealed a formed anterior chamber, a jagged Z-shaped 
laceration of the cornea, and underlying perforated injury to 
the iris.  Additionally, there was a rent in the anterior 
capsule of the lens, opacification localized in the lens 
behind the area of the tear, and apparent laceration of the 
posterior capsule.  Funduscopic examination showed a grossly 
normal posterior polar detail.  However, a large intraocular 
foreign body which was sunk inferiorly intraocularly and 
sitting in the vitreous cavity was also observed.  While 
hospitalized, the veteran underwent a repair of the corneal 
laceration; aspiration of traumatic cataract; and removal of 
intraocular foreign body.  The diagnoses were laceration of 
the corneal left eye repaired with penetrating intraocular 
foreign body (No major artery or nerve involvement) and 
traumatic cataract of the left eye.  

Thereafter, the veteran developed a pupillary membrane with 
peaked pupil.  Consequently, he was rehospitalized in August 
1977.  On hospital admission in August 1977 examination 
revealed serous fluid behind the left membrane.  Vision of 
the right eye was 20/20 and of the left, finger count at 3 
feet with a +10.00 lens.  The veteran could see 20/60.  
Findings also show that the veteran was orthotropic; 
applanation tonometry of the right eye was 13 whereas it was 
12 of the left eye; and the pupil of the right eye was normal 
but on the left it was irregular and pulled nasally.  Slight 
lamp examination of the right eye revealed an old central 
scar probably from a previous corneal foreign body and of the 
left eye there was a central corneal scar from the 
laceration, pupillary membrane with adhesions to the cornea 
at 9:00 o'clock.  Fundus of the right eye was normal whereas 
it could not be seen of the left eye.  While hospitalized, 
the veteran underwent a discission of the pupillary membrane 
of the left eye with lysis of synechia and the corneal 
adhesion.  The diagnosis was traumatic corneal scar and 
pupillary membrane of the left eye; discission of pupillary 
membrane and lysis of posterior synechia and corneal adhesion 
of the left eye.  

Service medical records also contain a June 1980 consultation 
report noting that the corneal scar of the right was old and 
did not impair the veteran's vision and that in spite of the 
aphakic of the left eye, the veteran had surprisingly good 
vision considering the corneal scar and pupillary membrane.  
A May 1984 periodic examination report shows defective 
distant visual acuity of the left correctable to 20/30 and 
defective near visual acuity of the left uncorrectable.  
Distant visual acuity of the right was 20/17 and near visual 
acuity was 20/20.  A February 1990 periodic examination 
report and March 1990 Optometry Record show that near and 
distant visual acuity of the right was 20/20.  For the left 
eye, the February 1990 examination report shows distant and 
near vision corrected to 20/20.  The Optometry Record shows 
visual acuity to 20/400.  Defective visual acuity adequately 
corrects was noted on the February 1990 examination report.

On visual examination in April 1997, uncorrected visual 
acuity of the right both near and far was 20/20.  Uncorrected 
vision, both near and far, of the left eye was 20/400.  
Corrected near vision of the left eye was 20/30 and corrected 
far vision was 20/25.  No evidence of diplopia or visual 
field deficit was present.  The impression was aphakia of the 
left, corneal scars of the left greater than right, and 
posterior capsule opacity of the left.

In June 1997, the RO granted service connection for left eye 
aphakic secondary to penetrating intraocular foreign body 
with traumatic cataract, lysis of synechia, and corneal 
adhesion and assigned a 30 percent evaluation, effective from 
March 12, 1997.

After reviewing the evidence, the Board finds that 
entitlement to an increased rating in excess of 30 percent is 
not warranted.  The veteran's left eye aphakia has been 
evaluated under 38 C.F.R. § 4.84, Diagnostic Code 6029.  
Under that provision, unilateral or bilateral aphakia 
warrants a 30 percent evaluation.  Although a 30 percent 
rating is the minimum evaluation that can be received, that 
rating provision also provides that it is not to be combined 
with any other rating for impaired vision and that the 
combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of that eye, unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. §§ 4.80, 4.84a, 
Diagnostic Code 6029.   

In this case the clinical data is completely devoid of 
evidence illustrative of enucleation, a serious cosmetic 
defect, or blindness of both eyes.  Villano v. Brown, 10 Vet. 
App. 248 (1997); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 3.383(a)(1), 4.84a, Diagnostic Codes 
6061-6070.  Recent examination shows that that the veteran 
has uncorrected visual acuity of 20/20 of the right eye, 
corneal scars of the left, and corrected vision of the left 
to 20/30 on near vision and 20/25 of far vision.  Thus, the 
maximum evaluation for total loss of vision of the left eye 
is 30 percent.  In this case, the Board also notes that there 
is no evidence of diplopia or visual field deficits.  
Accordingly, consideration under the provisions of Diagnostic 
Codes 6080 and 6090 is not warranted.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6080 and 6090.

The preponderance of the evidence establishes that the 
appellant is not entitled to a rating in excess of 30 percent 
for aphakia of the left eye.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and his claim for an increased 
rating must be denied. 38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. § 4.84a, Diagnostic Code 6029.

Chronic bilateral ingrown nail of great toes and second left 
toenail and onychomycosis

The veteran asserts that he is entitled to a compensable 
evaluation for his foot disabilities because the ingrown 
toenails cause discomfort.  After reviewing the evidence 
pertaining to this matter, the Board finds that an increased 
rating to 10 percent is warranted for the veteran's foot 
disabilities.  In relevant part, VA regulation provides that 
unilateral hallux valgus is rated 10 percent disabling where 
there has been surgery, with resection of the metatarsal 
head.  A 10 percent rating is also for assignment where the 
hallux valgus is severe, if equivalent to amputation of the 
great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (1999).

Diagnostic Code 5279 provides a 10 percent rating for 
metatarsalgia, anterior (Morton's disease), unilateral, or 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

In the alternative, Diagnostic Code 5283 provides a 10 
percent rating for tarsal, or metatarsal bones, malunion of, 
or nonunion of, which are moderate in degree.  A 20 percent 
rating is assigned when the impairment is moderately large in 
degree, while the maximum rating of 30 percent is for 
assignment when the impairment is severe in degree. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.

Other foot injuries are rated under Diagnostic Code 5284, 
with the assignment of a 10 percent rating when moderate, 20 
percent when moderately severe, or 30 percent when severe.  A 
40 percent evaluation is in order where there is actual loss 
of the use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Eczema with ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, or exceptionally 
repugnant is rated 50 percent disabling; with exudation or 
itching constant, extensive lesions, or marked disfigurement 
is rated 30 percent disabling; with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area is 
rated 10 percent disabling; with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area is rated 0 percent disabling.  38 C.F.R. § 4.119, 
Diagnostic Code 7806.

In June 1997, after reviewing the veteran's service medical 
records and April 1997 VA examination report, the RO granted 
service connection for the veteran's bilateral foot 
disability and assigned a noncompensable rating.  

On VA examination in April 1997, the veteran stated that he 
had problems of the heels and residuals of ingrown toenails.  
He also complained of pain and stiffness on prolonged 
standing and walking.  Examination revealed no tenderness 
over either os calcis and the veteran could stand and walk on 
his heels and toes.  However, even though the left great and 
second toe nails were excised for ingrown nails, the nails 
were deformed, thickened, discolored, roughened and had 
grooved debris under the free edges of each nail.  
Additionally, the great toenail was still ingrown over the 
medial aspect with chronic inflammatory erythema around the 
medial embedded edge of the nail.  X-ray findings of the feet 
showed normal soft tissues and bone density for the veteran's 
age.  The alignment of the feet were anatomic without 
fracture or dislocation, and no joint space narrowing or 
productive change of noted significance was noted, although a 
well-corticated rounded fragment of the dorsal to the 
metatarsophalangeal joint was seen on the left which 
represented either an ossicle or sequela of old trauma.  The 
diagnosis was residual of partial excision of the left great 
toe nails times two and complete excision of the second 
toenail on the left with subsequent deformity of each nail 
due to onychomycosis with low grade inflammation reaction of 
the left toe medial aspect due to chronic irritation due to 
the persistence of the ingrown nail again over the medial 
aspect of the great toe nail.  

In light of the foregoing clinical data, the Board finds that 
entitlement to a 10 percent evaluation is warranted.  
Clinical findings show that the veteran's foot disability is 
productive of moderate impairment or, by analogy, exfoliation 
with exudation or itching.  38 C.F.R. § 4.7, 4.14, 4.20, Part 
4, Diagnostic Codes 5284, 7086.  The veteran complains of 
pain and stiffness after prolonged walking and standing and 
his nails are deformed, thickened, discolored, roughened and 
have grooved debris under its free edges.  Additionally, the 
great toenail is ingrown over the medial aspect with chronic 
inflammatory erythema around the medial embedded edge of the 
nail.  As such a 10 percent rating is warranted.  Id.

The clinical picture associated with the veteran's service-
connected disability, however, does not more nearly 
approximate the criteria required for a rating in excess of 
10 percent.  Although positive findings of deformed, 
thickened, discolored, and roughened nails are present, the 
veteran's foot disability, by analogy, is not productive of 
eczema with exudation or itching constant, extensive lesions 
or marked disfigurement, or productive of eczema with 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7086.  In fact, the 
veteran has not complained of any constant itching or 
exudation and no evidence of extensive lesions or marked 
disfigurement is present.  No complaints or findings 
associated with neurological deficits have been expressed 
either.

Additionally, the veteran's foot disabilities are not 
productive of moderately severe impairment. 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284.  The Board is cognizant of the 
veteran's complaints of pain and stiffness experienced during 
prolonged standing and walking.  Nonetheless, on recent 
examination, no evidence of tenderness over either os calcis 
was noted and the veteran could stand and walk on both heels 
and toes.  Additionally, the veteran has not complained of 
experiencing any limitation of motion, neurological deficits, 
excess fatigability, crepitation, atrophy, loss of 
coordination, or severe deformity associated with his foot 
disabilities.  X-ray findings associated with each foot are 
essentially normal.  The soft tissues are normal, the bone 
densities are normal for the veteran's age, and the alignment 
of each foot is anatomic without fracture or dislocation.  No 
evidence of joint space narrowing or significant change is 
present either.  Given the foregoing, the Board finds that 
the veteran's disability is productive of no more than 
moderate impairment and entitlement to an increased 
evaluation in excess of 10 percent is not warranted.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5284.

Additional matters

The Board is cognizant that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  However, 
after reviewing the evidence of record presented with respect 
to each matter, the Board finds that the veteran's left eye 
aphakia disability was not shown to be more than 30 percent 
disabling during any period when service connection was in 
effect and that his bilateral foot disability was not shown 
to be more than 10 percent disabling during any period when 
service connection was in effect.

Additionally, the Board does not find that the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) 
(1999) has been raised by the record.  The provisions of 38 
C.F.R. § 3.321(b)(1) apply when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity from a particular disability.  Here, the 
veteran has not submitted evidence that his service-connected 
disabilities affect employability in ways not contemplated by 
the rating schedule, nor has he submitted any evidence 
showing that his vision disability or bilateral foot 
disability impairs earning capacity by requiring frequent 
hospitalizations or because medication required for those 
disabilities interfere with employment.  Accordingly, the 
application of the regular schedular standards are not 
rendered impractical.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial rating in excess of 30 percent for 
left eye aphakia secondary to penetrating intraocular foreign 
body with traumatic cataract, lysis of synechia, and corneal 
adhesion is denied.

Entitlement to an initial 10 percent rating for chronic 
bilateral ingrown nail of the great toes and second left 
toenail with onychomycosis is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

